On July 30, 1994 the defendant was sentenced to a term of imprisonment at Montana State Prison for a period of twenty (20) years for the offense of Forgery, a Felony Common Scheme. Credit is given for 82 days of pre-sentence incarceration. The Court finds that the defendant is a dangerous offender and shall not be considered for parole until he has obtained a Chemical Dependency Evaluation and following its recommendations, and mental health evaluation and, if available, the criminal behavior program. Five years of the above imposed sentence shall be suspended upon conditions as listed in the July 30,1994 judgment.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is (A): the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. (B): that the defendant has an exceptionally long record of criminal conduct.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Robert Boyd, Members.
The Sentence Review Board wishes to thank Bernard Thomas Hochbrueckner for representing himself in this matter.